                  Case 19-31451-jal
  Fill in this information to identify the case:Doc            Filed 04/30/20              Entered 04/30/20 09:41:28                    Page 1 of 4
  Debtor 1                Harris R. Coltrain
  Debtor 2
  (Spouse, if filing)
  United States Bankruptcy Court for the: Western District of Kentucky (Louisville)
  Case number             19-31451

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                           12/15

If the debtor¶s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor¶s principal residence,
you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your proof of claim at least 21 days
before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of Creditor: Wells Fargo Bank, N.A.                                                    Court claim no. (if known):           19
 Last 4 digits of any number you use to identify                                             Date of payment change:
 the debtor's account:      2892                                                             Must be at least 21 days after date of this notice   04/01/2020
                                                                                             New total payment:                                   Forbearance
 Uniform Claim Identifier: WFCMGE1931451KYW55292892                                          Principal, interest, and escrow, if any



Part 1: Escrow Account Payment Adjustment
   1. Will there be a change in the debtor's escrow account payment?
          No
            Yes         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
                        Describe the basis for the change. If a statement is not attached, explain why:



                                Current escrow payment:                                              New escrow payment:

Part 2: Mortgage Payment Adjustment
   2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
   rate account?
           No
             Yes        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law.
                        If a notice is not attached, explain why:



             Current interest rate:                                                               New interest rate:
             Current principal and interest payment:                                              New principal and interest payment:

Part 3:         Other Payment Change
   3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
             No
             Yes        Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
                        modification agreement. (Court approval may be required before the payment change can take effect.)
   Reason for change:         Notice of forbearance arrangement based on debtor's(s') request (COVID19)



             Current mortgage payment:                                                      New mortgage payment:




Official Form 410S1                                                    Notice of Mortgage Payment Change                                                      page 1

1143652-ced3f2f4-d6bd-49a1-82c6-56636e504be7-
              Case 19-31451-jal            Doc       Filed 04/30/20         Entered 04/30/20 09:41:28               Page 2 of 4
Debtor 1   Harris R. Coltrain                                                      Case number (if known)       19-31451
           First Name               Middle Name                 Last Name

The CM/ECF system imposes certain constraints, including limits on the number of characters that may be entered into certain fields, when filing
a proof of claim. As a result of these constraints and limitations, the creditor name that appears on the bankruptcy court¶s claims register (and
any supplemental proof of claim) may differ from the creditor name that appears on the actual proof of claim form.
Part 4: Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

 Check the appropriate box:
      I am the creditor.

       I am the creditor's authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information,
 and reasonable belief.
       /s/ Eugenia Lee Hodges                                               Date 04/30/2020
       Signature




 Print: Eugenia Lee Hodges                                                  Title VP Loan Documentation
       First Name          Middle Name              Last Name

 Company     Wells Fargo Bank, N.A.                                              Specific Contact Information:
 Address     MAC N9286-01Y                                                       P: 800-274-7025
             1000 Blue Gentian Road                                              E: NoticeOfPaymentChangeInquiries@wellsfargo.com
             Eagan, MN 55121-7700




Official Form 410S1                                        Notice of Mortgage Payment Change                                                page 2

1143652-ced3f2f4-d6bd-49a1-82c6-56636e504be7-
 Case 19-31451-jal           Doc      Filed 04/30/20         Entered 04/30/20 09:41:28              Page 3 of 4




The use of Official Form 410S1 and of the electronic filing method for a Notice of Payment Change is being
used to provide interested parties with notice of the forbearance arrangement, detailed below. It is only
being used due to limitations on existing functionality available to limited users within the Courts’ CMECF
systems. The use of this form in no way implies that a payment change is occurring or has occurred on the
account. This filing does not imply that the provisions of FRBP 3002.1 apply to this filing, nor does the
Servicer\Creditor consent to the application of any provisions of FRBP 3002.1 to this filing.




                                 NOTICE OF TEMPORARY FORBEARANCE


Effective Date of Forbearance:                                                 04/01/2020
Number of monthly payments in Forbearance:                                          3

Wells Fargo Bank, N.A. ("Creditor\Servicer") hereby provides notice that due to a recent financial hardship
resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested, and Creditor\Servicer
has provided a temporary suspension of mortgage payments. This short-term relief is consistent with the COVID-
19 relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than the
payment obligations, will remain in full force and effect unless otherwise adjusted by this court or through a loan
modification. If full or partial payments continue to be received during the forbearance period, Creditor/Servicer
will apply such payment(s) pursuant to standard operating procedures.

During the forbearance period and up to an including the time when that period ends, Creditor\Servicer will work
with the Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the suspended
payments in the long-term, including obtaining any necessary court consent and approval. NOTE: This Temporary
Forbearance does not forgive any indebtedness; it only suspends the date that such indebtedness must be paid.

This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization, and does not
relieve the Debtor of the responsibility to amend or modify the plan of reorganization to reflect the forbearance
arrangement, if required.
                 Case 19-31451-jal           Doc        Filed 04/30/20        Entered 04/30/20 09:41:28               Page 4 of 4
                            UNITED STATES BANKRUPTCY COURT
                                                    Western District of Kentucky (Louisville)
                                                                           Chapter 13 No. 19-31451
 In re:                                                                    Judge: Joan A. Lloyd
 Harris R. Coltrain
                                                   Debtor(s).

                                                   CERTIFICATE OF SERVICE
 I hereby certify that on or before April 30, 2020, I served a copy of this Notice and all attachments upon each of the entities named below by the
 court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                            Harris R. Coltrain
                            3903 Dagger Court
                            Louisville, KY 40229



 Debtor's Attorney:         By CM / ECF Filing:
                            Marc Levy
                            440 South 7th Street ;200
                            Louisville, KY 40203-1967



 Trustee:                   By CM / ECF Filing:
                            William W. Lawrence -13
                            310 Republic Plaza
                            200 S. Seventh Street
                            Louisville, KY 40202



                                                                           /s/ John Shelley
                                                                           InfoEx, LLC
                                                                           (as authorized agent for Wells Fargo Bank, N.A.)




1143652-94742de6-cd32-4897-82e9-dccf5fc0e7e4-
